


EXHIBIT 10.4










First Amendment to the
Graham Holdings Company Supplemental Executive Retirement Plan


WHEREAS, Graham Holdings Company (the “Company”) sponsors the Graham Holdings
Company Supplemental Executive Retirement Plan, as amended and restated December
1, 2013 (the “Plan”) for the benefit of employees of the Company; and


WHEREAS, the Company has reserved the right to amend the Plan to include certain
window benefits pursuant to Section 3(a)(v) and to adopt certain administrative
amendments pursuant to Section 6(d); and


WHEREAS, the Company now wishes to amend the Plan;
 
NOW, THEREFORE, the Plan is hereby amended as follows:


1.
To reflect the change in the names of other plans referenced in the Plan, the
following amendments are made, effective March 31, 2014.


(a)    The definition of “Retirement Plan” is replaced in its entirety as
follows:


“Retirement Plan” means The Retirement Plan for Graham Holdings Company and such
other tax qualified, defined benefit retirement plans as may be sponsored by the
Company or its Affiliates and designated for inclusion hereunder by the
Committee.”
(b)    The definition of “Savings Plan” is replaced in its entirety as follows:


“Savings Plan” means The Savings Plan for Graham Holdings Company, Graham Media
Group, Inc. Tax Deferred Savings Plan (known as The Post-Newsweek Stations, Inc.
Tax Deferred Savings Plan, prior to July 28, 2014), The Savings Plan for GHC
Divisions, the Kaplan, Inc. Tax Deferred Savings Plan for Salaried Employees,
the Kaplan, Inc. Tax Deferred Savings Plan for Hourly Employees, and such other
tax qualified 401(k) savings and profit-‑sharing plans as may be sponsored by
the Company or its Affiliates and designated for inclusion hereunder by the
Committee.


2.
Section 3(a)(i) is amended by the addition of the following paragraph at the end
thereof, effective April 1, 2014:


“Solely if Participant Andrew S. Rosen’s (“Mr. Rosen”) employment terminates
prior to September 1, 2018, Mr. Rosen’s Supplemental Retirement Benefit
(including any death benefits payable to Mr. Rosen’s Surviving Spouse) shall be
calculated in accordance with this paragraph. If Mr. Rosen has a Termination of
employment for any reason (including death or retirement) prior to September 1,
2018, the Unrestricted Benefit shall be computed as if Mr. Rosen had satisfied
the Rule of 90 in Section 4.2(b) of the GHC Schedule of the Retirement Plan.
However, the preceding sentence shall not impact the calculation of any
component of Mr. Rosen’s Unrestricted Benefit other than the early retirement
factor. Mr.




--------------------------------------------------------------------------------




Rosen’s Supplemental Retirement Benefit determined pursuant to this paragraph
shall be payable in accordance with Section 3(b) of the Plan but the enhancement
under this paragraph shall not be effective for payments paid or accrued prior
to September 1, 2018. Any benefits paid or accrued prior to September 1, 2018
shall be determined without regard to this paragraph.”


3.
Section 3(a) is amended by the addition of the following new paragraph (x) at
the end thereof, effective June 25, 2014:


(x)    2014 VRIP.    In the case of Participants Ann L. McDaniel and Veronica
Dillon, who also participated in the Voluntary Retirement Incentive Program in
the Retirement Plan whose election period ended in August 2014 (the “2014
VRIP”), the Supplemental Retirement Benefit shall be determined based on the
terms of the Retirement Plan, including the 2014 VRIP. Their Supplemental
Retirement Benefit (other than the portion attributable to the Special
Separation Payment (as defined in Exhibit G (Secure Retirement Account) to the
Cash Balance Schedule of the Retirement Plan)), shall be paid in accordance with
Section 3(b). Notwithstanding the third paragraph of Section 3(a)(i) (excluding
Secure Retirement Account from calculation of Supplemental Retirement Benefit),
the calculation of their Supplemental Retirement Benefit shall include the
Special Separation Payment, and the benefit attributable thereto shall be paid
in a single lump sum on the first day of the seventh month following termination
of employment.
******


IN WITNESS WHEREOF, the foregoing amendments to the Plan are hereby adopted,
effective immediately, unless otherwise provided.
GRAHAM HOLDINGS COMPANY
By:     / s /  Hal S. Jones            


Title:    Senior Vice President-Finance .
Chief Financial Officer .


Date:    December 16, 2014




